                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARK ANTHONY CLARK,                            :
    Plaintiff,                                 :
                                               :
       v.                                      :       CIVIL ACTION NO. 19-CV-2235
                                               :
JOHN DOE-WALKER,                               :
     Defendants.                               :

                                              ORDER

       AND NOW, this 14th day of June, 2019, upon consideration of Plaintiff Mark Anthony

Clark’s Prisoner Trust Fund Account Statement (ECF No. 6), and his pro se Complaint (ECF No.

2), it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. Mark Anthony Clark, #KS-4026, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Superintendent of SCI Frackville or other appropriate official to assess an initial filing

fee of 20% of the greater of (a) the average monthly deposits to Clark’s inmate account; or (b)

the average monthly balance in Clark’s inmate account for the six-month period immediately

preceding the filing of this case. The Superintendent or other appropriate official shall calculate,

collect, and forward the initial payment assessed pursuant to this Order to the Court with a

reference to the docket number for this case. In each succeeding month when the amount in

Clark’s inmate trust fund account exceeds $10.00, the Superintendent or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month’s

income credited to Clark’s inmate account until the fees are paid. Each payment shall reference

the docket number for this case.
       3. The Clerk of Court is directed to SEND a copy of this Order to the Superintendent of

SCI Frackville.

       4. The Complaint is DEEMED filed.

       5. For the reasons stated in the Court’s Memorandum, Clark’s claims against

Defendants Director George Roberts, “John Doe-Sergei,” and Warden Edward McFadden are

DISMISSED with prejudice, and his claims against “Marsha Doe Nurse” and “Prime Care-

Health Care Department” are DISMISSED without prejudice for failure to state a claim

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       6.   Clark is given thirty (30) days to file an amended complaint in the event he can

allege additional facts to state a plausible claim against Defendants Nurse Marsha and Prime

Care. Any amended complaint shall identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint, shall state the

basis for Clark’s claims against each defendant, and shall bear the title “Amended Complaint”

and the caption 19-2235. If Clark files an amended complaint, his amended complaint must be a

complete document that includes all of the bases for Clark’s claims, including claims that the

Court has not yet dismissed if he seeks to proceed on those claims. Claims are not included in

the amended complaint will not be considered part of this case. When drafting his amended

complaint, Clark should be mindful of the Court’s reasons for dismissing his claims as explained

in the Court’s Memorandum. Upon the filing of an amended complaint, the Clerk shall not make

service until so ORDERED by the Court.

       7.    If Clark does not file an amended complaint the Court will direct service of his
initial Complaint on Defendants Walker, Whiteside and Hawkins only. Clark may also notify

the Court that he seeks to proceed on these claims rather than file an amended complaint. If he

files such a notice, Clark is reminded to include the case number for this case, 19-2235.

                                             BY THE COURT:


                                             /s/ Jeffrey L. Schmehl
                                             JEFFREY L. SCHMEHL, J.
